     Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 1 of 18 PageID #:219




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PEANUTS WORLDWIDE LLC,
                                                    Case No. 21-cv-02224
               Plaintiff,
                                                    Judge Jorge L. Alonso
v.
                                                    Magistrate Judge Young B. Kim
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

               Defendants.


    MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE MOTION FOR
 ENTRY OF A TEMPORARY RESTRAINING ORDER, INCLUDING A TEMPORARY
INJUNCTION, A TEMPORARY ASSET RESTRAINT, AND EXPEDITED DISCOVERY

        Plaintiff Peanuts Worldwide LLC (“Plaintiff”) submits this Memorandum in support of

its Ex Parte Motion for Entry of a Temporary Restraining Order (“TRO”), including a temporary

injunction, a temporary asset restraint, and expedited discovery (the “Ex Parte Motion”).
     Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 2 of 18 PageID #:220




                                                   TABLE OF CONTENTS

I. INTRODUCTION AND SUMMARY OF ARGUMENT ....................................................... 1

II. STATEMENT OF FACTS ....................................................................................................... 2

        A. Plaintiff’s Trademarks, Copyrights and Products ........................................................... 2

        B. Defendants’ Unlawful Activities ..................................................................................... 4

III. ARGUMENT ............................................................................................................................ 4

        A. Standard for Temporary Restraining Order and Preliminary Injunction ........................ 6

        B. Plaintiff Will Likely Succeed on the Merits.................................................................... 7

                 i. Plaintiff Will Likely Succeed on Its Trademark Infringement, Counterfeiting, and

                      False Designation of Origin Claims. ..................................................................... 7

                 ii. Plaintiff Is Likely to Succeed on Its Copyright Infringement Claim..................... 9

        C. There Is No Adequate Remedy at Law, and Plaintiff Will Suffer Irreparable Harm in

              the Absence of Preliminary Relief ................................................................................ 10

        D. The Balancing of Harms Tips in Plaintiff’s Favor, and the Public Interest Is Served by

              Entry of the Injunction .................................................................................................. 11

IV. THE EQUITABLE RELIEF SOUGHT IS APPROPRIATE ................................................. 12

        A. A Temporary Restraining Order Immediately Enjoining Defendants’ Unauthorized and

              Unlawful Use of the PEANUTS Trademarks and Peanuts Copyrighted Designs Is

              Appropriate.................................................................................................................... 12

        B. Preventing the Fraudulent Transfer of Assets Is Appropriate ....................................... 13

        C. Plaintiff Is Entitled to Expedited Discovery.................................................................. 14

V. A BOND SHOULD SECURE THE INJUNCTIVE RELIEF ................................................ 15

VI. CONCLUSION ....................................................................................................................... 15



                                                                      ii
      Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 3 of 18 PageID #:221




                                     MEMORANDUM OF LAW

I.        INTRODUCTION AND SUMMARY OF ARGUMENT

          Plaintiff Peanuts Worldwide LLC (“Plaintiff”) is requesting temporary ex parte relief

based on an action for trademark infringement, counterfeiting, false designation of origin, and

copyright infringement against the defendants identified on Schedule A to the Complaint

(collectively, the “Defendants”). As alleged in Plaintiff’s Complaint, Defendants are promoting,

advertising, marketing, distributing, offering for sale, and selling products using infringing and

counterfeit versions of Plaintiff’s federally registered trademarks, unauthorized copies of

Plaintiff’s federally registered copyrighted designs, or both (collectively, the “Unauthorized

Peanuts Products”) through at least the fully interactive e-commerce stores1 operating under the

seller aliases identified in Schedule A to the Complaint (the “Seller Aliases”).

          Defendants run a sophisticated counterfeiting operation and have targeted sales to Illinois

residents by setting up and operating e-commerce stores using one or more Seller Aliases

through which Illinois residents can purchase Unauthorized Peanuts Products. The e-commerce

stores operating under the Seller Aliases share unique identifiers establishing a logical

relationship between them. Further, Defendants attempt to avoid and mitigate liability by

operating under one or more Seller Aliases to conceal both their identities and the full scope and

interworking of their operation. Plaintiff is forced to file this action to combat Defendants’

counterfeiting of its registered trademarks and infringement of its registered copyrights, as well

as to protect unknowing consumers from purchasing Unauthorized Peanuts Products over the

Internet. Defendants’ ongoing unlawful activities should be restrained, and Plaintiff respectfully

requests that this Court issue ex parte a Temporary Restraining Order.


1
    The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces.


                                                     1
      Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 4 of 18 PageID #:222




II.      STATEMENT OF FACTS

         A.     Plaintiff’s Trademarks, Copyrights and Products

         Over seventy years ago, Charles M. Schulz introduced a brand-new comic strip with an

unlikely round-headed hero, “Good ol’ Charlie Brown,” and the PEANUTS comic strip was

born. From its humble beginnings in just seven U.S. newspapers, the PEANUTS comic strip

grew to a syndicated daily and Sunday comic strip that ran from October 2, 1950, to February 13,

2000, and it continues in reruns. The PEANUTS comic strip is not only one of the best-loved

comic strips in history, but a true global phenomenon. See Declaration of Carrie J. Dumont (the

“Dumont Declaration”) at ¶ 4. Today, the PEANUTS comic strip is featured in global online

syndication and in thousands of newspapers worldwide; in classic television specials and in new

streaming series; and in mobile apps, stage productions, feature films, and books. PEANUTS

has also inspired theme park attractions and public art projects. In 2018, Plaintiff partnered with

NASA on a multi-year Space Act Agreement designed to inspire a passion for space exploration

and STEM among the next generation of students with new original streaming series starring

Astronaut Snoopy to in-school STEM-based curriculum about America’s latest explorations into

deep space. For fans everywhere, happiness is PEANUTS. Id. at ¶ 6. In addition to DVDs of

the classic television specials and PEANUTS comic strips, a variety of licensed PEANUTS

products are available, including: games and other toys such as playsets, playing cards, and

stuffed toys; household items such as holiday ornaments, bathroom products, stationery and bed

linens; clothing and jewelry (collectively, the “PEANUTS Products”). Id. at ¶ 7.

         Long before Defendants’ acts described herein, Plaintiff (through its predecessor-in-

interest United Feature Syndicate Inc. and licensees) launched the PEANUTS comic strip and

television show and its related line of PEANUTS Products bearing its famous PEANUTS mark,

SNOOPY mark, CHARLIE BROWN mark, and various copyrighted designs (the “Peanuts

                                                2
    Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 5 of 18 PageID #:223




Copyrighted Designs”). Id. at ¶ 9. Plaintiff (through its predecessor-in-interest United Feature

Syndicate Inc. and licensees) has used the PEANUTS and other trademarks for many years and

has continuously sold products under PEANUTS and other trademarks (collectively, the

“PEANUTS Trademarks”). Id. at ¶ 10. Several of the PEANUTS Trademarks are registered

with the United States Patent and Trademark Office. Id. at ¶ 11. The PEANUTS Products

typically include at least one of the registered PEANUTS Trademarks and/or the Peanuts

Copyrighted Designs. Id. at ¶ 10.

       The U.S. registrations for the PEANUTS Trademarks are valid, subsisting, and in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. Id. at ¶ 12. The

PEANUTS Trademarks are distinctive when applied to the PEANUTS Products, signifying to

the purchaser that the products come from Plaintiff and are manufactured to Plaintiff’s quality

standards. Id. at ¶ 13. The registrations for the PEANUTS Trademarks constitute prima facie

evidence of their validity and of Plaintiff’s exclusive right to use the PEANUTS Trademarks

pursuant to 15 U.S.C. § 1057(b). The PEANUTS Trademarks are famous marks, as that term is

used in 15 U.S.C. § 1125(c)(1). Id. at ¶ 14.

       Plaintiff has expended substantial time, money, and other resources in advertising,

promoting and marketing featuring the PEANUTS Trademarks. Id. at ¶ 15. As a result, products

bearing the PEANUTS Trademarks are widely recognized and exclusively associated by

consumers, the public, and the trade as being high-quality products sourced from Plaintiff. Id.

       Plaintiff has registered its Peanuts Copyrighted Designs with the United States Copyright

Office. The registrations include, but are not limited to: “Peanuts” (U.S. Copyright Registration

No. B 197-759), issued by the Register of Copyrights on February 18, 1977 and renewed as RE

723-431 on February 20, 1996; “Peanuts; sculpture. By Determined Productions, Inc.” (U.S.



                                                3
       Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 6 of 18 PageID #:224




Copyright Registration No. GP 59-162), issued by the Register of Copyrights on January 12,

1968 and renewed as RE 753-956 on April 8, 1997; and “Colorful World of Snoopy, Linus,

Schroeder, Lucy and Charlie Brown” (U.S. Copyright Registration No. A 95-985), issued by the

Register of Copyrights on October 1, 1968 and renewed as RE 738-848 on November 21, 1996.

Id. at ¶ 17. Among the exclusive rights granted to Plaintiff under the U.S. Copyright Act are the

exclusive rights to reproduce, prepare derivative works of, distribute copies of, and display the

Peanuts Copyrighted Designs to the public.

          B.     Defendants’ Unlawful Activities

          The success of the PEANUTS brand has resulted in its significant counterfeiting. Id. at ¶

18. Consequently, Plaintiff has a worldwide brand protection program and regularly investigates

suspicious e-commerce stores identified in proactive Internet sweeps and reported by consumers.

Id.     In recent years, Plaintiff has identified numerous fully interactive e-commerce stores,

including those operating under the Seller Aliases, which were offering for sale and/or selling

Unauthorized Peanuts Products to consumers in this Judicial District and throughout the United

States. Id.

          Plaintiff’s well-pleaded allegations regarding registration patterns, similarities among the

e-commerce stores operating under the Seller Aliases and the Unauthorized Peanuts Products for

sale thereon, and common tactics employed to evade enforcement efforts establish a logical

relationship among the Defendants and that Defendants are interrelated. Id. at ¶¶ 21–28. If

Defendants provide additional credible information regarding their identities, Plaintiff will take

appropriate steps to amend the Complaint.

III.      ARGUMENT

          Defendants’ purposeful, intentional, and unlawful conduct is causing and will continue to

cause irreparable harm to Plaintiff’s reputation and the goodwill symbolized by the PEANUTS

                                                   4
    Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 7 of 18 PageID #:225




Trademarks and the Peanuts Copyrighted Designs. Rule 65(b) of the Federal Rules of Civil

Procedure provides that the Court may issue an ex parte TRO where immediate and irreparable

injury, loss, or damage will result to the applicant before the adverse party or that party's attorney

can be heard in opposition. Fed. R. Civ. P. 65(b). The entry of a TRO is appropriate because it

would immediately stop the Defendants from benefiting from the sale of Unauthorized Peanuts

Products, their wrongful use of the PEANUTS Trademarks and/or copying and distribution of

the Peanuts Copyrighted Designs, and preserve the status quo until a hearing can be held.

       In the absence of a TRO without notice, the Defendants can and likely will register new

e-commerce stores under new aliases and move any assets to off-shore bank accounts outside the

jurisdiction of this Court. See Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶¶

5–11. Courts have recognized that civil actions against counterfeiters present special challenges

that justify proceeding on an ex parte basis. See Columbia Pictures Indus., Inc. v. Jasso, 927 F.

Supp. 1075, 1077 (N.D. Ill. 1996) (observing that “proceedings against those who deliberately

traffic in infringing merchandise are often useless if notice is given to the infringers”). As such,

Plaintiff respectfully requests that this Court issue the requested ex parte TRO.

       This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act 17 U.S.C. §

501, et seq., 28 U.S.C. §§ 1338(a)–(b), and 28 U.S.C. § 1331. Venue is proper pursuant to 28

U.S.C. § 1391.

       This Court may properly exercise personal jurisdiction over Defendants since Defendants

directly target their business activities toward consumers in the United States, including Illinois,

through at least the fully interactive e-commerce stores operating under the Seller Aliases.

Specifically, Defendants have targeted sales to Illinois residents by setting up and operating e-



                                                  5
    Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 8 of 18 PageID #:226




commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Unauthorized Peanuts Products to residents of Illinois. See

Complaint at ¶¶ 2, 22, 24–25, 32. See, e.g., Christian Dior Couture, S.A. v. Lei Liu et al., 2015

U.S. Dist. LEXIS 158225, at *6 (N.D. Ill. Nov. 17, 2015) (personal jurisdiction proper over

defendants offering to sell alleged infringing product to United States residents, including

Illinois; no actual sale required). Each of the Defendants is committing tortious acts in Illinois, is

engaging in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the

State of Illinois.

        A.      Standard for Temporary Restraining Order and Preliminary Injunction

        District Courts within this Circuit hold that the standard for granting a TRO and the

standard for granting a preliminary injunction are identical. See, e.g. Charter Nat’l Bank & Trust

v. Charter One Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, at *1 (N.D. Ill. May 15, 2001)

(citation omitted). A party seeking to obtain a preliminary injunction must demonstrate: (1) that

its case has some likelihood of success on the merits; (2) that no adequate remedy at law exists;

and (3) that it will suffer irreparable harm if the injunction is not granted. See Ty, Inc. v. The

Jones Group, Inc., 237 F.3d 891, 895 (7th Cir. 2001).

        If the Court is satisfied that these three conditions have been met, then it must consider

the harm that the nonmoving party will suffer if preliminary relief is granted, balancing such

harm against the irreparable harm the moving party will suffer if relief is denied. Id. Finally, the

Court must consider the potential effect on the public interest (non-parties) in denying or

granting the injunction. Id. The Court then weighs all of these factors, “sitting as would a

chancellor in equity,” when it decides whether to grant the injunction. Id. (quoting Abbott Labs.

v. Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992)). This process involves engaging in what

                                                  6
    Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 9 of 18 PageID #:227




the Court has deemed “the sliding scale approach” – the more likely the plaintiff will succeed on

the merits, the less the balance of harms need favor the plaintiff's position. Id.

       B.      Plaintiff Will Likely Succeed on the Merits

               i.      Plaintiff Will Likely Succeed on Its Trademark                Infringement,
                       Counterfeiting, and False Designation of Origin Claims.

       A defendant is liable for trademark infringement and counterfeiting under the Lanham

Act if it, “without the consent of the registrant, use[s] in commerce any reproduction, copy, or

colorable imitation of a registered mark in connection with the sale, offering for sale,

distribution, or advertising of any goods … which such use is likely to cause confusion, or to

cause mistake, or to deceive.” 15 U.S.C. § 1114(1). A Lanham Act trademark infringement

claim has two elements. See 15 U.S.C. § 1125(a). First, plaintiff must show “that its mark is

protected under the Lanham Act.” Barbecue Marx, Inc. v. 551 Ogden, Inc., 235 F.3d 1041,

1043 (7th Cir. 2000). Second, a plaintiff must show that the challenged mark is likely to

cause confusion among consumers. Id.

       Plaintiff’s PEANUTS Trademarks are inherently distinctive and are registered with the

United States Patent and Trademark Office.              The PEANUTS Trademarks have been

continuously used and never abandoned. Dumont Declaration at ¶¶ 11, 14. The registrations for

the PEANUTS Trademarks constitute prima facie evidence of their validity and of Plaintiff’s

exclusive right to use the PEANUTS Trademarks pursuant to 15 U.S.C. § 1057(b). Furthermore,

Plaintiff has not licensed or authorized Defendants to use any of the PEANUTS Trademarks, and

none of the Defendants are authorized retailers of genuine PEANUTS Products. Id. at ¶ 21.

Thus, Plaintiff satisfies the first element of its Lanham Act claim.

       The Seventh Circuit has held that where “one produces counterfeit goods in an apparent

attempt to capitalize upon the popularity of, and demand for, another’s product, there is a


                                                  7
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 10 of 18 PageID #:228




presumption of a likelihood of confusion.” Microsoft Corp. v. Rechanik, 249 F. App’x 476, 479

(7th Cir. 2007). Accordingly, the Court can presume a likelihood of confusion from Defendant’s

use of the PEANUTS Trademarks. The result is the same when considered in light of the

Seventh Circuit’s seven enumerated factors to determine whether there is a likelihood of

confusion, which include: (1) similarity between the marks in appearance and suggestion; (2)

similarity of the products/services; (3) area and manner of concurrent use; (4) degree of care

likely to be exercised by consumers; (5) strength of complainant's mark; (6) actual confusion;

and, (7) intent of the defendants to palm off their products as that of another. AutoZone, Inc. v.

Strick, 543 F.3d 923, 929 (7th Cir. 2008). No one factor is dispositive, but the similarity of the

marks, actual confusion, and the defendant’s intent are “particularly important.” Id.

       Plaintiff has submitted extensive documentation showing that Defendants are selling

Unauthorized Peanuts Products that look similar to genuine PEANUTS Products and use

infringing and counterfeit marks identical to the PEANUTS Trademarks.             Defendants sell

products using the PEANUTS Trademarks to the same consumers that are targeted by Plaintiff.

Dumont Declaration at ¶¶ 20–21.        Those consumers are diverse with varying degrees of

sophistication, and they are likely to have difficulty distinguishing genuine PEANUTS Products

from Unauthorized Peanuts Products. Indeed, it appears that Defendants are intentionally trying

to induce consumers to purchase Unauthorized Peanuts Products .                   In that regard,

Defendants advertise Unauthorized Peanuts Products using the PEANUTS Trademarks

and/or copying the Peanuts Copyrighted Designs. Dumont Declaration at ¶¶ 21–22. Evidence of

actual consumer confusion is not required to prove that a likelihood of confusion exists,

particularly given the compelling evidence that Defendants are attempting to “palm off” their

goods as genuine PEANUTS Products. CAE, Inc. v. Clean Air Eng’g, Inc., 267 F.3d 660, 685



                                                8
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 11 of 18 PageID #:229




(7th Cir. 2001). Accordingly, Plaintiff is likely to establish a prima facie case of trademark

infringement, counterfeiting, and false designation of origin.

               ii.    Plaintiff Is Likely to Succeed on Its Copyright Infringement Claim

       The United States Copyright Act provides that “[a]nyone who violates any of the

exclusive rights of the copyright owner … is an infringer of the copyright.” 17 U.S.C. § 501.

Among these exclusive rights granted to Plaintiff under the Copyright Act are the exclusive

rights to reproduce, prepare derivative works of, distribute copies of, and display the Peanuts

Copyrighted Designs to the public. 17 U.S.C. § 106.

       To establish a claim for copyright infringement, a plaintiff must show: “(1) ownership of

a valid copyright, and (2) copying of constituent elements of the work that are original.” JCW

Invs., Inc. v. Novelty, Inc., 482 F.3d 910, 914 (7th Cir. 2007) (internal citations omitted).

Copying can be shown through direct evidence, or it can be inferred where a defendant had

access to the copyrighted work and the accused work is substantially similar. Spinmaster, Ltd. v.

Overbreak LLC, 404 F. Supp. 2d 1097, 1102 (N.D. Ill. 2005). To determine whether there is a

substantial similarity that indicates infringement, Courts use the “ordinary observer” test which

asks whether “an ordinary reasonable person would conclude that the defendant unlawfully

appropriated protectable expression by taking material of substance and value.” Id. A work may

be deemed infringing if it captures the “total concept and feel of the copyrighted work.” Id.

       With respect to the first element, Plaintiff is the owner of at least three relevant federally

registered copyrights. As to the second element, Defendants are willfully and deliberately

reproducing the Peanuts Copyrighted Designs in their entirety, and are willfully and deliberately

distributing copies of the Peanuts Copyrighted Designs to the public by sale. Defendants’

unauthorized copies are identical or substantially similar to the Peanuts Copyrighted Designs.



                                                 9
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 12 of 18 PageID #:230




Such blatant copying infringes upon Plaintiff’s exclusive rights under 17 U.S.C. §§ 106. As

such, Plaintiff has proved it has a reasonable likelihood of success on the merits for its copyright

infringement claim.

       C.      There Is No Adequate Remedy at Law, and Plaintiff Will Suffer Irreparable
               Harm in the Absence of Preliminary Relief

       The Seventh Circuit has “clearly and repeatedly held that damage to a trademark holder's

goodwill can constitute irreparable injury for which the trademark owner has no adequate legal

remedy.” Re/Max N. Cent., Inc. v. Cook, 272 F.3d 424, 432 (7th Cir. 2001) (citing Eli Lilly &

Co. v. Natural Answers, Inc., 233 F.3d 456, 469 (7th Cir. 2000)). Likewise, an injury to a

copyright holder that is “not easily measurable in monetary terms, such as injury to reputation or

goodwill, is often viewed as irreparable.” EnVerve, Inc. v. Unger Meat Co., 779 F. Supp. 2d

840, 844 (N.D. Ill. 2011). Irreparable injury “almost inevitably follows” when there is a high

probability of confusion because such injury “may not be fully compensable in damages.”

Helene Curtis Industries, Inc. v. Church & Dwight Co., Inc., 560 F.2d 1325, 1332 (7th Cir. 1977)

(citation omitted).   “The most corrosive and irreparable harm attributable to trademark

infringement is the inability of the victim to control the nature and quality of the defendants’

goods.” Int’l Kennel Club of Chicago, Inc. v. Mighty Star, Inc., 846 F.2d 1079, 1092 (7th Cir.

1988). As such, monetary damages are likely to be inadequate compensation for such harm.

Ideal Indus., Inc. v. Gardner Bender, Inc., 612 F.2d 1018, 1026 (7th Cir. 1979).

       Defendants’ unauthorized use of the PEANUTS Trademarks has and continues to

irreparably harm Plaintiff through diminished goodwill and brand confidence, damage to

Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Dumont Declaration at ¶¶ 29–

33. The extent of the harm to Plaintiff’s reputation and goodwill and the possible diversion of

customers due to loss in brand confidence are both irreparable and incalculable, thus warranting


                                                10
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 13 of 18 PageID #:231




an immediate halt to Defendants’ infringing activities through injunctive relief. See Promatek

Industries, Ltd. v. Equitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002) (finding that damage to

plaintiff’s goodwill was irreparable harm for which plaintiff had no adequate remedy at law).

Plaintiff will suffer immediate and irreparable injury, loss, or damage if an ex parte TRO is not

issued in accordance with Federal Rule of Civil Procedure 65(b). Dumont Declaration at ¶ 34.

       D.      The Balancing of Harms Tips in Plaintiff’s Favor, and the Public Interest Is
               Served by Entry of the Injunction

       As noted above, if the Court is satisfied that Plaintiff has demonstrated (1) a likelihood of

success on the merits, (2) no adequate remedy at law, and (3) the threat of irreparable harm if

preliminary relief is not granted, then it must next consider the harm Defendants will suffer if

preliminary relief is granted, balancing such harm against the irreparable harm that Plaintiff will

suffer if relief is denied. Ty, Inc., 237 F.3d at 895. As willful infringers, Defendants are entitled

to little equitable consideration. “When considering the balance of hardships between the parties

in infringement cases, courts generally favor the trademark owner.” Krause Int’l Inc. v. Reed

Elsevier, Inc., 866 F. Supp. 585, 587-88 (D.D.C. 1994). This is because “[o]ne who adopts the

mark of another for similar goods acts at his own peril since he has no claim to the profits or

advantages thereby derived.” Burger King Corp. v. Majeed, 805 F. Supp. 994, 1006 (S.D. Fla.

1992) (internal quotation marks omitted). Therefore, the balance of harms “cannot favor a

defendant whose injury results from the knowing infringement of the plaintiff's trademark.”

Malarkey-Taylor Assocs., Inc. v. Cellular Telecomms. Indus. Ass’n., 929 F. Supp. 473, 478

(D.D.C. 1996).

       As Plaintiff has demonstrated, Defendants have been profiting from the sale of

Unauthorized Peanuts Products. Thus, the balance of equities tips decisively in Plaintiff’s favor.

The public is currently under the false impression that Defendants are operating their e-


                                                 11
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 14 of 18 PageID #:232




commerce stores with Plaintiff’s approval and endorsement. In this case, the injury to the public

is significant, and the injunctive relief Plaintiff seeks is specifically intended to remedy that

injury by dispelling the public confusion created by Defendants’ actions.       As such, equity

requires that Defendants be ordered to cease their unlawful conduct.

IV.     THE EQUITABLE RELIEF SOUGHT IS APPROPRIATE

        The Lanham Act authorizes courts to issue injunctive relief “according to the principles

of equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).

        A.      A Temporary Restraining Order Immediately Enjoining Defendants’
                Unauthorized and Unlawful Use of the PEANUTS Trademarks and Peanuts
                Copyrighted Designs Is Appropriate

        Plaintiff requests a temporary injunction requiring Defendants to immediately cease all

use of the PEANUTS Trademarks or substantially similar marks, and/or copying and distribution

of the Peanuts Copyrighted Designs on or in connection with all e-commerce stores operating

under the Seller Aliases. Such relief is necessary to stop the ongoing harm to the PEANUTS

Trademarks and associated goodwill, as well as harm to consumers, and to prevent the

Defendants from continuing to benefit from their unauthorized use of the PEANUTS Trademarks

and/or copying and distribution of the Peanuts Copyrighted Designs. The need for ex parte relief

is magnified in today’s global economy where counterfeiters can operate anonymously over the

Internet.    Plaintiff is currently unaware of both the true identities and locations of the

Defendants, as well as other e-commerce stores used to distribute, sell and offer to sell

Unauthorized Peanuts Products. Many courts have authorized immediate injunctive relief in

similar cases involving trademark counterfeiting and infringement. See, e.g., Deckers Outdoor




                                               12
      Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 15 of 18 PageID #:233




Corporation v. The Partnerships, et al., No. 15-cv-3249 (N.D. Ill. April 4, 2015) (unpublished)

(Order granting Ex Parte Motion for Temporary Restraining Order).

          B.       Preventing the Fraudulent Transfer of Assets Is Appropriate

          Plaintiff requests an ex parte restraint of Defendants’ assets so Plaintiff’s right to an

equitable accounting of Defendants’ profits from sales of Unauthorized Peanuts Products is not

impaired.2 Issuing an ex parte restraint will ensure Defendants’ compliance. If such a restraint

is not granted in this case, Defendants may disregard their responsibilities and fraudulently

transfer financial assets to overseas accounts before a restraint is ordered. Specifically, on

information and belief, the Defendants in this case hold most of their assets in off-shore

accounts, making it easy to hide or dispose of assets, which will render an accounting by Plaintiff

meaningless.

          Courts have the inherent authority to issue a prejudgment asset restraint when plaintiff’s

complaint seeks relief in equity. Animale Grp. Inc. v. Sunny’s Perfume Inc., 256 F. App’x 707,

709 (5th Cir. 2007). In addition, Plaintiff has shown a strong likelihood of succeeding on the

merits of its trademark infringement and counterfeiting claim, so according to the Lanham Act

15 U.S.C. § 1117(a)(1), Plaintiff is entitled, “subject to the principles of equity, to

recover … defendant’s profits.” Similarly, Plaintiff has shown a strong likelihood of succeeding

on the merits of its copyright infringement claim, and therefore Plaintiff is entitled to recover

“… any profits of the infringer that are attributable to the infringement.” 17 U.S.C. § 504(b).

Plaintiff’s Complaint seeks, among other relief, that Defendants account for and pay to Plaintiff

all profits realized by Defendants by reason of Defendants’ unlawful acts. Therefore, this Court




2
    Plaintiff has filed a Motion for Leave to File Under Seal certain documents for this same reason.


                                                      13
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 16 of 18 PageID #:234




has the inherent equitable authority to grant Plaintiff’s request for a prejudgment asset freeze to

preserve relief sought by Plaintiff.

       The Northern District of Illinois in Lorillard Tobacco Co. v. Montrose Wholesale

Candies entered an asset restraining order in a trademark infringement case brought by a tobacco

company against owners of a store selling counterfeit cigarettes. Lorillard, 2005 WL 3115892,

at *13 (N.D. Ill. Nov. 8, 2005). The Court recognized that it was explicitly allowed to issue a

restraint on assets for lawsuits seeking equitable relief.       Id. (citing Grupo Mexicano de

Desarollo, S.A. v. Aliance Bond Fund, 527 U.S. 308, 325 (1999)). Because the tobacco company

sought a disgorgement of the storeowner’s profits, an equitable remedy, the Court found that it

had the authority to freeze the storeowner’s assets. Id.

       Plaintiff has shown a likelihood of success on the merits, an immediate and irreparable

harm suffered as a result of Defendants’ activities, and that, unless Defendants’ assets are frozen,

Defendants will likely hide or move their ill-gotten funds to off-shore bank accounts.

Accordingly, an asset restraint is proper.

       C.      Plaintiff Is Entitled to Expedited Discovery

       The United States Supreme Court has held that “federal courts have the power to order, at

their discretion, the discovery of facts necessary to ascertain their competency to entertain the

merits.” Vance v. Rumsfeld, No. 1:06-cv-06964, 2007 WL 4557812, at *6 (N.D. Ill. Dec. 21,

2007) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380 (1978)).

Courts have wide latitude in determining whether to grant a party's request for discovery. Id.

(citation omitted). Further, courts have broad power over discovery and may permit discovery in

order to aid in the identification of unknown defendants. See Fed. R. Civ. P. 26(b)(2)).

       Plaintiff respectfully requests expedited discovery to discover bank and payment system

accounts Defendants use for their counterfeit sales operations.          The expedited discovery

                                                14
     Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 17 of 18 PageID #:235




requested in Plaintiff’s Proposed TRO is limited to include only what is essential to prevent

further irreparable harm. Discovery of these financial accounts so that they can be frozen is

necessary to ensure that these activities will be contained.         See, e.g., Deckers Outdoor

Corporation v. The Partnerships, et al., No. 15-cv-3249 (N.D. Ill. April 4, 2015) (unpublished).

Plaintiff’s seizure and asset restraint may have little meaningful effect without the requested

relief. Accordingly, Plaintiff respectfully requests that expedited discovery be granted.

V.      A BOND SHOULD SECURE THE INJUNCTIVE RELIEF

        The posting of security upon issuance of a TRO or preliminary injunction is vested in the

Court’s sound discretion. Rathmann Grp. v. Tanenbaum, 889 F.2d 787, 789 (8th Cir. 1989).

Because of the strong and unequivocal nature of Plaintiff’s evidence of counterfeiting, trademark

infringement, copyright infringement, and false designation of origin, Plaintiff respectfully

requests this Court require Plaintiff to post a bond of no more than ten thousand U.S. dollars

($10,000.00). See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al., No. 15-cv-

3249 (N.D. Ill. April 4, 2015) (unpublished) ($10,000 bond).

VI.     CONCLUSION

        Defendants’ unlawful operations are irreparably harming Plaintiff’s business, its famous

PEANUTS brand, and consumers. In view of the foregoing and consistent with previous similar

cases, Plaintiff respectfully requests that this Court enter a TRO in the form submitted herewith.




                                                15
   Case: 1:21-cv-02224 Document #: 12 Filed: 05/03/21 Page 18 of 18 PageID #:236




Dated this 3rd day of March 2021.     Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Isaku M. Begert
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law
                                      ibegert@gbc.law

                                      Counsel for Plaintiff Peanuts Worldwide LLC




                                        16
